                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                       Case No. 16-CR-21

SAMY HAMZEH,

                  Defendant.
______________________________________________________________________________

                    UNITED STATES’ MOTION TO MODIFY
           THE DEFENDANT’S CONDITIONS OF PRETRIAL RELEASE
______________________________________________________________________________

       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Adam Ptashkin and Benjamin Taibleson,

Assistant United States Attorneys, hereby respectfully requests that the Court amend the

defendant’s conditions of release to include an additional condition that would bar the defendant

from entering any airport or property adjacent to an airport.

I.     Legal Framework

       Under 18 U.S.C. § 3142(c)(1)(B)(xiv) the Court may impose, in addition to the standard

conditions of release, pretrial conditions of release that “satisfy any other condition that is

reasonably necessary to assure the appearance of the person as required and to assure the safety of

any other person and the community.” Under 18 U.S.C. § 3142(c)(3), the Court “may at any time

amend the order to impose additional or different conditions of release.”

       In United States v. Ali, 965 F. Supp. 2d 139, 157 (D.D.C. 2013) (rev'd on other grounds,

534 F. App'x 1 (D.C. Cir. 2013)), the District Court approved a condition of release that created

“exclusionary zones within a mile of local airports and 500 feet of bus and train stations . . .” In

                                                 1
 
      Case 2:16-cr-00021-PP-WED Filed 10/17/18 Page 1 of 4 Document 186
United States v. Overstreet, 2011 WL 5079848, at *2 (D. Idaho Oct. 26, 2011) (unpublished), the

District Court upheld a Magistrate Judge’s bond determination that included as a condition of

pretrial release, a “prohibition from airports.”

II.    Factual Background

       The United States expects the evidence at trial to show that in October 2015, the defendant

planned to travel from the United States to the Middle East in order to conduct an attack and kill

Israeli soldiers and citizens. The defendant later began to focus on conducting an attack in the

United States. The defendant engaged in extensive conversations with two confidential sources

that were recorded by the FBI about his plans.

       On January 19, 2016, the defendant and the two confidential sources took a guided tour of

a Masonic temple in Milwaukee, during which they learned meeting schedules and the locations

of the meetings. In a recorded conversation with the two confidential sources after they left the

temple, the defendant reaffirmed his intention to commit an armed attack on the temple and

discussed in further detail how they would carry out the attack.

       Less than one week later, on January 25, 2016, the defendant and the confidential sources

then purchased two machine guns and a silencer from an undercover FBI agent in a recorded

transaction. The defendant was later indicted and charged with two counts of possession of a

machine gun not registered to him in the National Firearms Registration and Transfer Record, in

violation of 26 U.S.C. § 5861(d), and one count of possession of a silencer not registered to him

in violation of 26 U.S.C. § 5861(d).

       On October 17, 2018, the United States Probation Office informed the United States that

the defendant had requested permission to begin a new job on October 18, 2018. The new job

would involve the defendant driving rental cars from General Mitchell International Airport to an



                                                   2
 
       Case 2:16-cr-00021-PP-WED Filed 10/17/18 Page 2 of 4 Document 186
offsite location where the rental cars would be cleaned, and then returning the cars to the airport

rental car facilities. After the United States informed the Probation Office that it would file the

instant motion, the defendant later informed the Probation Office that he would no longer seek this

particular job. The United States’ concern about the defendant entering an airport remains present

even though the defendant has now decided not to pursue this job.

          Given the facts of the case, in particular the defendant’s stated desire in the past to travel

abroad in order to murder civilians, the United States is extremely concerned by the prospect of

the defendant entering an international airport. The defendant’s presence at an airport also presents

an increased opportunity for the defendant to flee before the trial, which is particularly noteworthy

given the overwhelming evidence in the case, including the videotaped purchase of the machine

gun and silencers. The United States submits that an additional condition, that bans the defendant

from the vicinity of airports, is necessary to assure the safety of the community and to assure his

presence at trial.

III.      Conclusion

          For the reasons set forth above the United States respectfully requests that the Court amend

the defendant’s conditions of release in order to bar him from entering an airport or property

adjacent to an airport.



    Dated at Milwaukee, Wisconsin this 17th day of October, 2018.




                                                    3
 
         Case 2:16-cr-00021-PP-WED Filed 10/17/18 Page 3 of 4 Document 186
                                 Respectfully submitted,

                                 MATTHEW D. KRUEGER
                                 United States Attorney

                           By:   /s/ Adam H. Ptashkin
                                 ADAM H. PTASHKIN
                                 BENJAMIN TAIBLESON
                                 Assistant United States Attorneys
                                 United States Attorney’s Office
                                 Eastern District of Wisconsin
                                 517 East Wisconsin Avenue
                                 Milwaukee, Wisconsin 53202
                                 Telephone: (414) 297-1700
                                 E-Mail: adam.ptashkin@usdoj.gov
                                         benjamin.taibleson@usdoj.gov




                                    4
 
    Case 2:16-cr-00021-PP-WED Filed 10/17/18 Page 4 of 4 Document 186
